Exhibit 10.7

 

LOGO [g74994g1004081103529.jpg]

2017 MANAGEMENT INCENTIVE PLAN

(Amended and Restated as of October 21, 2020)

1. Defined Terms. Schedule A, which is incorporated herein by reference, defines
the terms used in the Plan and sets forth certain operational rules related to
those terms.

2. Purpose. The Plan is intended to advance the interests of FTW and McAfee by
providing for the grant to Participants of equity- and cash-based Awards. Awards
under the Plan are intended to align the incentives of Participants and
investors in McAfee and FTW and to improve the performance of McAfee, FTW and
their Subsidiaries.

3. Administration. The Administrator shall administer the Plan, and shall have
discretionary authority, subject only to the express provisions of the Plan, to
administer and interpret the Plan and the Award Agreements; to determine
eligibility for and grant Awards; to determine, alter, amend, modify or waive
the terms and conditions of any Award; to prescribe the purchase price or
Management Incentive Unit Return Threshold, if any, applicable to any Award; to
prescribe forms, rules and procedures; and to otherwise do all things necessary
or desirable to carry out the purposes of the Plan and any Award Agreement. All
determinations of the Administrator made with respect to the Plan or any Award
Agreement are conclusive and will bind all Persons (including, without
limitation, Participants and their beneficiaries, successors or Permitted
Transferees).

4. Limits on Awards. As of immediately following the Effective Time, Awards
consisting of or in respect of (a) 14,782,684 FTW Management Incentive Units,
(b) 1,505,400 FTW Class A Units are outstanding under the Plan, and (c)
47,725,582 McAfee Shares are available for issuance under the Plan. Other than
such Awards, no further Awards based on, or consisting of, such securities will
be granted to any Participant; however, for the avoidance of doubt, such Awards
may be converted or exchanged for Awards consisting of or in respect of any
other type of security.

5. Eligibility and Participation. The Administrator, in its sole discretion, has
selected Participants from among those current and prospective key employees and
other service providers (including partners) of, and consultants and advisors
to, McAfee, FTW or any of their Subsidiaries who, in the opinion of the
Administrator, have made or may make a significant contribution to the success
of McAfee, FTW or any of their Subsidiaries.

6. Rules Applicable to Awards.

(a) Award Provisions. The Administrator has determined or will determine the
terms of all Awards, subject to the limitations provided herein, and shall
furnish or has furnished to each Participant an Award Agreement setting forth
the terms applicable to the Participant’s Award. By accepting an Award, the
Participant agrees to the terms of the Award Agreement and of the Plan.



--------------------------------------------------------------------------------

(b) Vesting, etc. A Participant’s Award will vest on the terms and conditions
set forth in the Participant’s Award Agreement.

(c) Transferability. Except as the Administrator otherwise expressly consents to
in writing, all Awards are non-transferable, other than by will or by the laws
of descent and distribution; provided that, subject to Section 11(d), Awards
consisting of FTW Management Incentive Units or FTW Class A Units and FTW
Class A Units received upon the settlement of FTW RSUs (in each case, to the
extent they are vested) may be transferred to the extent permitted under, and
subject to the conditions of, the LLC Agreement, any applicable documents
governing the terms of such Awards in respect of the initial public offering of
McAfee Shares and any other documents governing the terms of such Awards.

(d) Taxes. The Administrator may make such provision for the withholding or
other payment of taxes as it deems necessary or appropriate with respect to any
Award, FTW Class A Units issued under an Award, securities received upon or in
connection with settlement of an Award, securities exchanged for an Award, FTW
MIUs or FTW Class A Units or otherwise in connection with the issuance,
disposition, holding or exchange of any of the foregoing. Any payment to a
Participant, or other transaction in respect of Participant’s Award or any
securities issued in respect thereof (including in connection with any exchange
or similar transaction) will be conditioned upon the Participant’s full
satisfaction of such withholding or other tax requirements. Without limiting the
foregoing, in order to satisfy such withholding or other tax requirements, FTW
and/or McAfee may (i) require withholding or other taxes to be paid in cash or
cash equivalents, (ii) require or permit broker-assisted “same day sale”
transactions of McAfee Shares to cover taxes up to up the maximum statutory tax
withholding rates, (iii) if authorized by FTW or McAfee in its sole discretion,
provide for “net withholding” of securities based on their fair market value (as
determined by the Administrator in its sole discretion) up to the maximum
statutory tax withholding rates, or (iv) any provide for combination of the
foregoing. Any amounts so withheld by the Administrator pursuant to this
Section 6(d) shall be treated as though such payment had been made directly to
the Participant.

7. Rights Limited. Nothing in the Plan will be construed as giving any Person
the right to continued Employment. The grant of an Award to a Participant shall
not give the Participant the right to any Award in the future. The loss of
potential appreciation in an Award will not constitute an element of damages in
the event of a termination of a Participant’s Employment for any reason, even if
such termination is in violation of an obligation of McAfee, FTW or any of their
Affiliates to the Participant.

8. Section 409A. Subject to Section 11(g), Awards under the Plan are intended to
be exempt from, or comply with, the requirements of Section 409A and shall be
construed and administered accordingly. If a Participant is determined on the
date of the Participant’s termination of Employment to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then,
with regard to any payment that is considered nonqualified deferred compensation
under Section 409A, to the extent applicable, and that is payable on account of
a “separation from service”, such payment will be made or provided on the date
that is the earlier of (i) the first business day following the expiration of
the six-month period measured from the date of such “separation from service”
and (ii) the date of the Participant’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments

 

-2-



--------------------------------------------------------------------------------

delayed pursuant to this Section 8 (whether they would have otherwise been
payable in a single lump sum or in installments in the absence of such delay)
will be paid, without interest, on the first business day following the
expiration of the Delay Period in a lump sum and any remaining payments due
under the Award will be paid in accordance with the normal payment dates
specified for them in the applicable Award Agreement. For purposes of
Section 409A, each payment made under the Plan or any Award will be treated as a
separate payment.

9. Adjustments; Covered Transactions.

(a) In the event of any stock or FTW Unit split, stock or FTW Unit dividend or
distribution, combination of stock or FTW Units, recapitalization or other
similar change in the capital structure of FTW or McAfee that constitutes an
equity restructuring within the meaning of FASB ASC Topic 718 (or any successor
provision), the Administrator shall make appropriate adjustments to the number
and kind of securities subject to Awards, any Management Incentive Unit Return
Threshold applicable to such Awards, and any other provision of Awards
determined by the Administrator to be affected by such change. The Administrator
may also make adjustments of the type described in this Section 9(a) in
connection with any other event if the Administrator determines that such
adjustments are appropriate to avoid economic distortion in the operation of the
Plan.

(b) In the event of a Covered Transaction (including a Covered Transaction
undertaken in connection with a Public Offering), outstanding Awards shall be
subject to the agreement or arrangement governing the terms of the Covered
Transaction, which may provide, without limitation, for (i) the assumption or
substitution of Awards with similar awards by an acquiring or surviving entity
(which may include requiring Participants holding unvested FTW Management
Incentive Units, FTW Class A Units, FTW RSUs, restricted stock units payable in
McAfee Shares or McAfee Shares to exchange or convert such unvested Award(s) for
equity securities or other property or rights that may include, but are not
limited to, awards to acquire the same consideration paid to or received by the
equityholders of McAfee or FTW (or by McAfee or FTW directly), as the case may
be, pursuant to the Covered Transaction), (ii) a cash-out of Awards (including
for no payment if the Fair Market Value of an Award is zero at the time of the
Covered Transaction) or (iii) the termination of unvested Awards without payment
in respect thereof; provided, however, that, in connection with any Covered
Transaction that does not constitute a Change in Control, notwithstanding the
terms of any document to the contrary, in the event that unvested Awards are to
be terminated without payment (except as provided in clause (ii) above) and
without assumption or substitution as contemplated by clause (i) above, then
100% of such Awards shall immediately vest as of the date immediately preceding
the Covered Transaction.

(c) The Administrator may provide that Awards held by different Participants, or
different portions of an Award or Awards held by a Participant, shall be treated
differently in connection with a Covered Transaction.

(d) Nothing in this Section 9 shall limit the rights of McAfee, FTW, the Intel
Investors, the TPG Investor, or any of their Permitted Transferees under the LLC
Agreement.

 

-3-



--------------------------------------------------------------------------------

10. Amendment and Termination. The Administrator may at any time or times amend
or terminate the Plan or any Award for any purpose which may at the time be
permitted by applicable law; provided that, except as otherwise expressly
provided in the Plan or in an Award Agreement, the Administrator may not,
without the Participant’s consent, alter the terms of the Plan or an outstanding
Award so as to materially and adversely affect the Participant’s rights under an
outstanding Award, except to the extent the Administrator expressly reserved the
right to do so in the Plan or the applicable Award Agreement. For the avoidance
of doubt, an adjustment to an Award pursuant to the terms of the LLC Agreement
or Section 9(a) or (b) above shall not be treated as an amendment requiring the
Participant’s consent.

11. Miscellaneous.

(a) Conditions to Issuance of Securities. Neither McAfee or FTW shall be
required to issue any securities upon the grant or vesting of any Award (or
portion thereof) prior to the satisfaction of all of the following conditions:
(i) the completion of any registration or other qualification of such securities
under any state, federal or non-U.S. law, stock exchange requirements or under
the rules or regulations of the Securities and Exchange Commission or any other
state, federal or non-U.S. regulatory body which the Administrator shall, in its
reasonable discretion, deem necessary or advisable; (ii) the obtaining of any
approval or other clearance from any state, federal or non-U.S. governmental
agency which the Administrator shall, in its reasonable discretion, determine to
be necessary or advisable; and (iii) the receipt by McAfee or FTW of any other
document or agreement required by the Administrator in good faith in connection
with the grant of an Award.

(b) Rights with respect to Securities. A Participant’s rights as a holder of any
securities will be subject to the terms and conditions of the Plan, any
applicable Award Agreement and (if applicable) the LLC Agreement. Once an Award
consisting of FTW Units is granted, the Participant shall have the rights and
obligations provided for under the LLC Agreement; provided that until all of the
restrictions imposed under the applicable Award Agreement, if any, expire or
shall have been removed, the Participant’s interest in such FTW Units shall be
subject to forfeiture as provided in the Plan and in the applicable Award
Agreement. No Participant shall have any rights as a Member in respect of any
Award based on or payable in FTW Units unless and until such FTW Units are
actually issued. As a condition to receiving any Award consisting of FTW
Management Incentive Units or receiving any FTW Units upon the vesting or
settlement of any Award, the Participant will become a party to the LLC
Agreement will be required to sign such customary investment, investment intent
or similar documents as may be prescribed by the Administrator.

(c) Investment Intent. McAfee or FTW may require a Participant, as a condition
of the grant or issuance of any Award, to give written assurances reasonably
satisfactory to it (i) as to the Participant’s knowledge and experience in
financial and business matters; and (ii) stating that the Participant is
acquiring the Award for the Participant’s own account and not with any present
intention of selling or otherwise distributing the Award. If securities are
certificated, McAfee or FTW may place such legends on certificates (or such
other appropriate documents) evidencing Awards issued under this Plan as the
Administrator deems necessary or appropriate in order to comply with applicable
law or the LLC Agreement, including, but not limited to, legends describing
restrictions on the transfer of the securities.

 

-4-



--------------------------------------------------------------------------------

(d) Publicly Traded Partnership. The provisions of this Section 11(d) shall
apply notwithstanding anything to the contrary in this Plan, any Award Agreement
or the LLC Agreement, except as may be expressly provided in a sub-plan
established pursuant to Section 13. If at any time the Administrator determines,
in its sole discretion, that the transfer, forfeiture or repurchase of an Award
(or portion thereof) consisting of FTW Management Incentive Units or of FTW
Class A Units delivered in satisfaction of an Award could result in FTW being
treated as a Publicly Traded Partnership: (i) such Award or such FTW Units may
not be transferred, (ii) the forfeiture of such Award (or portion thereof) shall
be delayed, (iii) the closing of any repurchase or redemption of such Award (or
portion thereof) or any such FTW Units in accordance with the exercise of any
call or redemption rights set forth in the LLC Agreement, the applicable Award
Agreement or otherwise shall not occur sooner than sixty (60) days after written
notice thereof is given to the Participant and (iv) either (A) the repurchase
price of such Award (or portion thereof) or any such FTW Class A Units shall not
be established until at least 60 calendar days after receipt of written notice
by the Participant or (B) the Fair Market Value for such Award or FTW Units for
purposes of effecting repurchases or redemptions shall be established no more
than four (4) times in any taxable year of FTW, in each case, until the earliest
time at which such transfer, forfeiture or repurchase could be made without FTW
being so treated, as determined by the Administrator in its sole discretion. In
the event that forfeiture of any Award is delayed in accordance with this
Section 11(d), during any such period of delayed forfeiture, to the extent that
such Award was unvested at the date such forfeiture would have occurred absent
the application of this Section 11(d), (x) such Award (or portion thereof) shall
no longer be eligible to vest in the ordinary course pursuant to its terms and
(y) in connection with any Covered Transaction that occurs during such period of
delayed forfeiture, such Award shall be treated in the same manner as it would
have been treated had the event triggering the forfeiture that is delayed
pursuant to the application of this Section 11(d) not occurred. Any transfer,
forfeiture or repurchase that is not in compliance with the terms of this
Section 11(d) shall be null and void ab initio.

(e) Distributions. Each Participant holding FTW Management Incentive Units or
FTW Class A Units shall receive distributions, if any, in respect of such FTW
Management Incentive Units or FTW Class A Units, as applicable, in accordance
with the provisions of the LLC Agreement. Except as provided for in an Award
Agreement, no holder of Awards not described in the immediately preceding
sentence shall be entitled to any distributions, dividends, dividend equivalents
or similar payments with respect thereto.

(f) Waiver of Jury Trial. By accepting an Award under the Plan, to the extent
permitted by applicable law, each Participant waives any right to a trial by
jury in any action, proceeding or counterclaim concerning any rights under the
Plan and any Award, or under any amendment, waiver, consent, instrument,
document or other agreement delivered or which in the future may be delivered in
connection therewith, and agrees that any such action, proceedings or
counterclaim shall be tried before a court and not before a jury. By accepting
an Award under the Plan, each Participant certifies that no officer,
representative, or attorney of McAfee, FTW or any of their Affiliates has
represented, expressly or otherwise, that McAfee or FTW would not, in the event
of any action, proceeding or counterclaim, seek to enforce the foregoing
waivers.

 

-5-



--------------------------------------------------------------------------------

(g) Limitation of Liability. Notwithstanding anything to the contrary in the
Plan or any Award Agreement, none of McAfee or FTW or any of their Affiliates,
or any Person acting on behalf of McAfee or FTW or any of their Affiliates,
shall be liable to any Participant, to the estate, or any beneficiary or
Permitted Transferree of any Participant or to any other Person by reason of any
acceleration of income, any additional tax, or any other tax or liability
asserted by reason of the failure of an Award to satisfy the requirements of
Section 409A, by reason of Section 4999 of the Code, or by reason of the failure
of any FTW Management Incentive Unit to be treated or qualify as a profits
interest for U.S. federal income tax or other purposes.

(h) Indemnification. To the fullest extent permitted by law, the members,
partners, officers, employees and agents of the Administrator (solely in their
capacities as such and not, for the avoidance of doubt, in their capacity as a
Participant) shall be indemnified and held harmless by McAfee or FTW from any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by such Person in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action or failure to act pursuant to the Plan. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled as a matter of law, or
otherwise, or any power that McAfee or FTW may have to indemnify them or hold
them harmless.

(i) Unfunded Plan. The obligations of McAfee and FTW under the Plan are
unfunded, and Participants shall have no right to specific assets of McAfee or
FTW in respect of any Award. Participants will be general unsecured creditors of
McAfee or FTW with respect to any amounts due or payable under the Plan.

12. Governing Law. Except as otherwise provided by the express terms of an Award
Agreement, the validity, construction and effect of the Plan and of Awards under
the Plan, and of any determinations or decisions made by the Administrator
relating to the Plan or to an Award under the Plan, and the rights of any and
all Persons having, or claiming to have, any interest under the Plan or an Award
under the Plan, shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to otherwise governing principles of
conflicts of law. Any action or suit with respect to the Plan or an Award
Agreement will be brought in the federal or state courts of the State of
Delaware, and each Participant agrees and submits to the personal jurisdiction
and venue thereof.

13. Establishment of Sub-Plans. The Administrator may from time to time
establish one or more sub-plans under the Plan for purposes of satisfying
applicable blue sky, securities, tax or other laws of various jurisdictions. The
Administrator will establish such sub-plans by adopting supplements to the Plan
setting forth (a) such limitations on the Administrator’s discretion under the
Plan as it deems necessary or desirable and (b) such additional terms and
conditions as it deems in good faith to be necessary or appropriate, which may
supersede contrary terms in the LLC Agreement, the Plan or an applicable Award
Agreement. All supplements so established will be deemed to be part of the Plan,
but each supplement will apply only to Participants within the applicable
jurisdiction (as determined by the Administrator).

 

-6-



--------------------------------------------------------------------------------

14. Entire Agreement. The Plan, any applicable Award Agreements and the LLC
Agreement (if applicable) constitute the entire agreement with respect to the
subject matter hereof and thereof. In the event of any inconsistency between the
Plan and an Award Agreement, the terms and conditions of the Plan shall control.
In the event of any inconsistency between the LLC Agreement and the Plan or an
Award Agreement, the LLC Agreement (if applicable) shall control, except to the
extent expressly set forth in the Plan or an Award Agreement.

[Remainder of the page intentionally left blank]

 

-7-



--------------------------------------------------------------------------------

Schedule A

Definitions of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Administrator” means (i) with respect to any Awards consisting of or based on
FTW Class A Units or FTW Management Incentive Units, the Managing Member (as
directed by the Leadership Development & Compensation Committee of the board of
directors of McAfee) and (ii) with respect to any Awards consisting of or based
on McAfee Shares, the Leadership Development & Compensation Committee of the
board of directors of McAfee, and all references herein shall be construed
accordingly. The Administrator may delegate its authority to a committee and may
delegate ministerial tasks to such Person or Persons as it deems appropriate,
subject to applicable law and stock exchange requirements. The full board of
directors of McAfee is also authorized to act as the Administrator, if it so
elects.

“Affiliate” has the meaning set forth in the LLC Agreement.

“Award” means an award consisting of, or based on, FTW Class A Units (including
FTW RSUs), FTW Management Incentive Units or McAfee Shares (including restricted
stock units under which McAfee Shares may be delivered), in each case, granted
under the Plan. The term “Award” will also be construed to refer to any
securities received in respect of the settlement or exchange of an Award for
such securities (in one or more transactions).

“Award Agreement” means a written agreement between McAfee or FTW and the
Participant evidencing an Award, as it may be amended or modified from time to
time (which may consist of one or more documents, including a notice of, or
agreement regarding, amended award terms).

“Board of Managers” means the Administrator.

“Change in Control” means, except as otherwise provided in an Award Agreement or
other applicable written agreement signed by FTW and/or McAfee, a transaction or
series of transactions in which (i) the TPG Investor and the Intel Investors
sell (including by reason of a merger, recapitalization, or sale of
securities) (A) more than 60% of their aggregate interests (including their
interests in both McAfee and FTW) to an unrelated third party who is a financial
buyer (including, without limitation, a limited partner or other passive
investor) (and do not directly or indirectly hold 40% or more of the acquiring
Person after the transaction) or (B) more than 50% of their aggregate interests
(including their interests in both McAfee and FTW) to an unrelated third party
who is a strategic buyer, or (ii) there is a sale or exclusive license of
substantially all of the assets of McAfee and FTW (on a combined basis) to an
unrelated third party. A Public Offering or a sell-down into the market
following a Public Offering (including, for the avoidance of doubt, the initial
public offering of McAfee Shares) shall not constitute a Change in Control.

 

A-1



--------------------------------------------------------------------------------

“Code” means the U.S. Internal Revenue Code of 1986 as from time to time amended
and in effect, or any successor statute as from time to time in effect. For the
avoidance of doubt, any reference to any section of the Code includes reference
to any regulations (including proposed or temporary regulations) promulgated
under that section and any Internal Revenue Service guidance thereunder.

“Company” means either FTW or McAfee, or both FTW and McAfee, as determined by
the Administrator in its sole discretion.

“Covered Transaction” means any transaction in which (i) one or more classes of
securities issued by McAfee or FTW are converted into, or exchanged for,
securities in another form issued by McAfee or FTW, any of their direct or
indirect subsidiaries, a newly formed parent or affiliated Persons, (ii) McAfee
or FTW merges or otherwise combines with one or more Affiliates of McAfee or FTW
with McAfee or FTW surviving any such merger or combination, or (iii) any other
transaction the Administrator determines to be a Covered Transaction.

“Effective Time” means the time at which the initial public offering of McAfee
Shares was consummated.

“Employee” means any Person who is employed by or is a service provider to
McAfee, FTW and/or any of their Affiliates.

“Employment” means a Participant’s employment or other service relationship with
McAfee, FTW and/or any of their Affiliates. Unless the Administrator provides
otherwise, a Participant who receives an Award in his or her capacity as an
Employee will be deemed to cease Employment when the employment or service
relationship with McAfee, FTW and/or their Affiliates, as applicable, ceases and
a Participant who receives an Award in any other capacity will be deemed to
continue Employment so long as the Participant is providing substantial services
to McAfee, FTW or one of their Affiliates. If a Participant’s relationship is
with an Affiliate of FTW or McAfee and that entity ceases to be an Affiliate,
unless otherwise determined by the Administrator, the Participant will be deemed
to cease Employment when the entity ceases to be an Affiliate unless the
Participant transfers Employment to McAfee, FTW or any of their remaining
Affiliates.

“Fair Market Value” means, (i) with respect to any Awards consisting of or based
on FTW Class A Units or FTW Management Incentive Units, Fair Market Value as
defined in the LLC Agreement and (ii) with respect to Awards consisting of or
based on McAfee Shares, the closing transaction price of a McAfee Share on the
principal national stock exchange on which the McAfee Shares are traded on the
date as of which such value is being determined date or, if there shall be no
reported transactions for such date, the closing transaction price of a McAfee
Share on the immediately preceding date on which a closing transaction price was
reported; provided, however, that if McAfee Shares are not listed on a national
stock exchange or if Fair Market Value for any date cannot be so determined,
Fair Market Value shall be determined by the Administrator by whatever means or
method as the Administrator, in the good faith exercise of its discretion, shall
at such time deem appropriate; provided, however, in the case of a Covered
Transaction, the Fair Market Value of a McAfee Share shall be the value implied
by the terms of the Covered Transaction as determined by the Administrator in
good faith.

 

A-2



--------------------------------------------------------------------------------

“FTW” means Foundation Technology Worldwide LLC, a Delaware limited liability
company.

“FTW Class A Unit” means a Class A Unit (as defined in the LLC Agreement) of
FTW. Immediately prior to the Effective Time, FTW Class A Units were referred to
under the Plan and Award Agreements as “Class A Units”, and all references in
Award Agreements shall be interpreted mutatis mutandis for such change.

“FTW Management Incentive Unit” means a Management Incentive Unit (as defined in
the LLC Agreement) of FTW. Notwithstanding anything to the contrary in any
document, subject to Section 11(g) of the Plan, it is intended that all FTW
Management Incentive Units granted pursuant to the Plan qualify as “profits
interests” for U.S. federal income tax purposes, and the Plan, any applicable
Award Agreements, and the LLC Agreement shall be interpreted and administered
accordingly. Immediately prior to the Effective Time, FTW Management Incentive
Units were referred to under the Plan and Award Agreements as “Management
Incentive Units”, and all references in Award Agreements shall be interpreted
mutatis mutandis for such change.

“FTW RSU” an unfunded and unsecured promise, denominated in Class A Units, to
deliver FTW Class A Units or cash in lieu of Class A Units in the future,
subject to certain conditions, including specified performance or other vesting
conditions.    Immediately prior to the Effective Time, FTW RSUs were referred
to under the Plan and Award Agreements as “RSUs”, and all references in Award
Agreements shall be interpreted mutatis mutandis for such change. As of the
Effective Time, all FTW RSUs have been converted into restricted stock units
payable in McAfee Shares and all references in outstanding Award Agreements
reflecting grants of FTW RSUs should be construed accordingly (after taking into
account such other amendments or modifications as may otherwise have been made
to such Awards or the applicable Award Agreements).

“FTW Unit” means a Unit as set forth in the LLC Agreement.

“Intel Investor” means the Intel Member (as defined in the LLC Agreement).

“LLC Agreement” means the amended and restated limited liability company
agreement of Foundation Technology Worldwide LLC, dated in or about October
2020, as it may be amended from time to time.

“Management Equity Participation Unit” meant, immediately prior to the Effective
Time, an unfunded and unsecured promise, denominated in Management Incentive
Units, to deliver an amount in cash based on the value of the notional
Management Incentive Units if they were granted on the same date as the
Management Equity Participation Units were granted, subject to certain
conditions, including specified performance or other vesting conditions. As of
the Effective Time, all Management Equity Participation Units have been
converted into restricted stock units payable in McAfee Shares and all
references in outstanding Award Agreements reflecting grants of Management
Equity Participation Units should be construed accordingly (after taking into
account such other amendments or modifications as may otherwise have been made
to such Awards or the applicable Award Agreements).

 

A-3



--------------------------------------------------------------------------------

“Management Incentive Unit Return Threshold” has the meaning set forth in the
LLC Agreement.

“McAfee” means McAfee Corp., a Delaware corporation

“McAfee Shares” means Class A common stock of McAfee.

“Participant” means an eligible employee or service provider (as provided in
Section 5) who is granted an Award under the Plan.

“Permitted Transferee” has the meaning set forth in the LLC Agreement.

“Person” has the meaning set forth in the LLC Agreement.

“Plan” means the McAfee 2017 Management Incentive Plan, as it may be amended
from time to time.

“Public Offering” means a public offering and sale of the common equity of
McAfee for cash registered under the Securities Act of 1933, as amended, filed
with the Securities and Exchange Commission on Form S-1 (or a successor form
adopted by the Securities and Exchange Commission); provided, that the following
will not be considered a Public Offering: (a) any issuance of common equity
interests as consideration for a merger or acquisition or (b) any issuance of
common equity interests or rights to acquire common equity interests to existing
equityholders of the Company or their Affiliates or to employees of the Issuer
on Form S-4 or Form S-8 (or a successor form adopted by the Securities and
Exchange Commission) or otherwise..

“Publicly Traded Partnership” means a publicly traded partnership within the
meaning of Section 7704 of the Code.

“Section 409A” means Section 409A of the Code.

“Subsidiary” has the meaning set forth in the LLC Agreement.

“TPG Investor” means, collectively, any fund affiliated with TPG (as defined in
the LLC Agreement).

 

A-4



--------------------------------------------------------------------------------

FOUNDATION TECHNOLOGY WORLDWIDE LLC

2017 MANAGEMENT INCENTIVE PLAN

CALIFORNIA SUPPLEMENT

Pursuant to Section 13 of the Plan, this supplement has been adopted for
purposes of satisfying the requirements of Section 25102(o) of the California
Corporations Code to the extent applicable. This supplement may be amended by
the Administrator, as necessary or desirable to comply with California law. Any
Awards consisting of or based on FTW Units granted under the Plan to a
Participant who is a resident of the State of California on the date of grant
and who is not an accredited investor (a “California Participant”) will be
subject to the following additional limitations, terms and conditions, to the
extent applicable:

1. Additional Limitations on Transferability of Awards. Except as provided in
the next sentence, Awards consisting of or based on FTW Units granted to a
California Participant shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution.
Notwithstanding the foregoing, the Administrator may (but is not required to),
as permitted pursuant to the terms of the LLC Agreement, allow Awards consisting
of or based on FTW Units to be transferred to a revocable trust, as permitted by
Rule 701 of the Securities Act of 1933, as amended, or as otherwise permitted by
Section 25102(o) of the California Corporations Code, as in effect from time to
time.

2. Issuance of Awards. No Award may be granted or issued to a California
Participant after the date that is ten (10) years from the earlier of the date
the Plan was adopted by the Administrator or the date the Plan was approved by
the members of FTW entitled to vote.

3. Plan Approval. The Plan was approved by members of FTW entitled to vote by
the later of (1) within 12 months before or after the date the Plan was adopted
by the Administrator or (2) prior to or within 12 months of the granting of an
Award under the Plan in California.

4. No Application to Awards in respect of McAfee Shares. This California
Supplement shall not apply to any Award consisting of or settled in McAfee
Shares.